Exhibit 10.3

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004 or other applicable laws or regulations.

 

Performance Share Unit Award Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”).  The name of the “Participant,” the “Award Date,”
the aggregate number of Shares representing the Target Award, and the Plan
Achievement (as defined below) goals are stated in the “Notice of Grant”
attached or posted electronically together with this Agreement and are
incorporated by reference.  The other terms of this Performance Share Unit Award
are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended.  The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.

 

1.     Award Grant. The Company hereby awards to the Participant a target award
of Performance Share Units in respect of the number of Shares set forth in the
Notice of Grant (the “Target Award”), representing a Stock Unit and
Performance-Based Award under the terms of the Plan.

 

2.     Right to Payment of Performance Share Units. It is understood that the
percentage of the Target Award earned and paid will be established by the
Committee based on the plan achievement (the “Plan Achievement”) during the
period specified in the Notice of Grant (the “Award Period”).  The Plan
Achievement is comprised of, and is measured separately with respect to the
components stated in the Notice of Grant.  Actual payment of the Performance
Share Units awarded will be determined for each component in accordance with the
table attached hereto as Schedule “A.”

 

3.     Payment of Awards.

 

(a)       Payments under this Agreement will be made in the number of Shares
that is equivalent to the number of Performance Share Units earned and payable
to the Participant pursuant to paragraph 2 above. Except as otherwise provided
in paragraph 4 below, payments will be made as soon as practicable after the
Award Period ends, but in no event later than 2 and 1/2 months following the
last day of the calendar year in which the Award Period ends. The form of payout
will be in Shares.

 

(b)       In the event of a Change in Control that constitutes a “change in
control event” within the meaning of Section 409A of the Code, the Company may,
in its sole discretion and in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B), vest and settle the

 

--------------------------------------------------------------------------------


 

Performance Share Units and terminate this Agreement.  In such event, settlement
of the Performance Share Units shall be made within two weeks following the
Change in Control.  In the event that Performance Share Units are not settled
pursuant to the immediately preceding sentence, such Performance Share Units
shall be assumed by an acquirer in which case, vesting will be subject to
Sections 2 and 4.  If the Shares cease to be outstanding immediately after the
Change in Control (e.g., due to a merger with and into another entity), then the
consideration to be received per Share will equal the consideration paid to each
stockholder per Share generally upon the Change in Control.

 

(c)       Any dividends or other distributions on Shares received after vesting
of the Performance Share Units, after applicable withholding, that are held in
an account for Participant at the agent engaged by the Company for the purposes
of holding the shares for Participant upon Vesting (the “Agent”), will be
automatically reinvested by default, in accordance with the Agent’s applicable
procedures, in additional whole and/or fractional Shares.  If you do not wish to
have your dividends or other distributions reinvested or if you would like to
change your current election you must notify the Agent prior to the record date
for such dividend or distribution (or such earlier date as may be required by
the Agent).

 

4.     Termination of Employment. If the Participant’s employment terminates
during the Award Period, payouts will be as follows:

 

(a)       Death.  If the Participant dies, the Performance Share Units will be
paid as a pro rata Target Award for the number of full months employed during
the Award Period (i.e., the proration of the Target Award equals a fraction, the
numerator of which is the number of full calendar months of service completed
during the Award Period through the Participant’s death and the denominator of
which is the number of full calendar months in the Award Period).  Payment will
occur on the 75th day following the Participant’s death and in accordance with
any applicable laws or Company procedures regarding the payments.

 

(b)       Retirement.  If the Participant formally retires under the terms of
The Estée Lauder Companies Retirement Growth Account Plan (or an affiliate or a
successor plan or program of similar purpose), the Performance Share Unit Award
will continue through the Award Period and the Participant will be paid based on
actual Plan Achievement, at the same time the awards are paid to active
employees.  If the Participant dies during active employment after the
attainment of age 55 and the completion of 10 or more years of service, or after
the attainment of age 65 and the completion of 5 or more years of service,
without formally retiring under the terms of the Estée Lauder Inc. Retirement
Growth Account Plan (or an affiliate or a successor plan or program of similar
purpose), the Participant will have deemed to be retired as of the date of death
and this Section 4(b) will apply rather than Section 4(a).  If the Participant
dies or becomes disabled after retirement as contemplated by this Section 4(b),
the provisions of this section shall apply.

 

(c)       Disability.  If the Participant becomes totally and permanently
disabled (as determined under the Company’s long-term disability program), the
Performance Share Unit Award will continue through the Award Period and the
Participant will be paid a pro rata amount for the number of full months
employed during the Award Period (determined under the

 

2

--------------------------------------------------------------------------------


 

proration methodology in paragraph 4(a)) based on actual Plan Achievement. 
Payment will occur at the same time the awards are paid to active employees.

 

(d)       Termination of Employment Without Cause.  If the Participant’s
employment is terminated at the instance of the Company or relevant subsidiary
without Cause (as defined below) on or prior to the end of the first year of the
Award Period, the Performance Share Unit Award will be forfeited.  If such
termination occurs after the end of the first year of the Award Period, the
Performance Share Unit Award will continue through the Award Period and the
Participant will be paid a pro rata amount for the number of full months
employed during the Award Period (determined under the proration methodology in
paragraph 4(a)) based on actual Plan Achievement.  Payment will occur at the
same time the awards are paid to active employees.

 

(e)       Termination of Employment By Employee.  If the Participant terminates
his or her employment (e.g., by voluntary resigning) other than by retirement,
which is subject to paragraph 4(b) above, the Performance Share Unit Award will
be forfeited.

 

(f)        Termination of Employment With Cause.  If the Participant is
terminated for Cause, the Performance Share Unit Award will be forfeited.  For
this purpose, “Cause” is defined in the employment agreement in effect between
the Participant and the Company or any subsidiary, including any employment
agreement entered into after the Award Date.  In the absence of an employment
agreement, “Cause” means any breach by the Participant of any of his or her
material obligations under any Company policy or procedure, including, without
limitation, the Code of Conduct.

 

(g)       Post Employment Conduct.  Payout of any Performance Share Unit Award
after termination of employment is subject to satisfaction of the conditions
precedent that the Participant neither (i) competes with, takes employment with,
or renders services to a competitor of the Company, its subsidiaries, or
affiliates without the Company’s written consent, nor (ii) conducts himself or
herself in a manner adversely affecting the Company.

 

If the Participant’s employment terminates after the expiration of the Award
Period but prior to payout, payout will be subject to the above.

 

5.     No Rights of Stock Ownership. This grant of Performance Share Units does
not entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership.

 

6.     Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her responsibility. 
Furthermore, Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Share Units,
including the grant of the Performance Share Units, the vesting of the
Performance Share Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan; and (ii) do not commit to structure the terms of the
grant of the Performance Share Units or any aspect of Participant’s

 

3

--------------------------------------------------------------------------------


 

participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items.

 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

7.     Nonassignability. This award may not be assigned, pledged, or transferred
except, if the Participant dies, to a designated beneficiary or by will or by
the laws of descent and distribution. The foregoing restrictions do not apply to
transfers under a court order, including, but not limited to, any domestic
relations order.

 

8.     Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement.  Nothing in
this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries or to interfere in any way with
any right the Company or any subsidiary may have to terminate his or her
employment at any time.  Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and the Participant does not have any interest
in any fund or specific asset of the Company by reason of this Award or the
account established on his or her behalf.  A Performance Share Unit confers no
rights as a shareholder of the Company until Shares are actually delivered to
the Participant.

 

9.     Notices.  Any notice required or permitted under this Performance Share
Unit Award Agreement is deemed to have been duly given if delivered, telecopied,
mailed (certified or registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.

 

10.  Disclosure and Use of Information.

 

a.     By acknowledging and agreeing to or signing and returning the attached
Notice of Grant, and as a condition of the grant of the Performance Share Units,
the Participant hereby expressly

 

4

--------------------------------------------------------------------------------


 

and unambiguously consents to the collection, use, and transfer of personal
data, including sensitive data, as described in this paragraph and below by and
among, as necessary and applicable, the Employer, the Company and its
subsidiaries and by any agent of the Company or its subsidiaries for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

b.     The Participant understands that the Employer, the Company and/or its
other subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Performance Share Units or other entitlement to shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

 

c.     The Participant also understands that part or all of his or her Data may
be held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans, pursuant to a prior transfer
made with the Participant’s consent in respect of any previous grant of
performance share units or other awards.

 

d.     The Participant further understands that the Employer may transfer Data
to the Company or its subsidiaries as necessary to implement, administer, and
manage his or her participation in the Plan.  The Company and its subsidiaries
may transfer data among themselves, and each, in turn, may further transfer Data
to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

e.     The Participant understands that the Company, its subsidiaries, and the
Data Recipients are or may be located in his or her country of residence, the
United States or elsewhere. The Participant authorizes the Employer, the
Company, its subsidiaries, and such Data Recipients to receive, possess, use,
retain, and transfer Data in electronic or other form to implement, administer,
and manage his or her participation in the Plan, including any transfer of Data
that the Administrator deems appropriate for the administration of the Plan and
any transfer of Shares on his or her behalf to a broker or third party with whom
the Shares may be deposited.

 

f.      The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.

 

g.     The Participant understands that Data will be held as long as is
reasonably necessary to implement, administer and manage his or her
participation in the Plan and he or she may oppose the processing and transfer
of his or her Data and may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw his or her consent by notifying
the Company in writing. The Participant further understands that withdrawing
consent may affect his or her ability to participate in the Plan.

 

5

--------------------------------------------------------------------------------


 

11.  Discretionary Nature and Acceptance of Award.  By accepting this Award, the
Participant agrees to be bound by the terms of this Agreement and acknowledges
that:

 

a.     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;

 

b.     The award of Performance Share Units is voluntary and occasional, and
does not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been awarded repeatedly in the past.

 

c.     All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

d.     Participant’s participation in the Plan is voluntary;

 

e.     Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate Participant’s employment at any time;

 

f.      Performance Share Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary, and which is outside the scope of Participant’s
employment or service contract, if any;

 

g.     The Performance Share Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

h.     In the event the Participant is not an employee of the Company, the
Performance Share Units and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and furthermore, the Performance Share Units and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract with any subsidiary of the Company;

 

i.      The future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

j.      In consideration of the award of the Performance Share Units, no claim
or entitlement to compensation or damages shall arise from termination of the
Performance Share Units or diminution in value of the Performance Share Units,
or Shares acquired upon vesting of the Performance Share Units, resulting from
termination of Participant’s employment by the Company or any subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the award of the Performance Share Units, Participant
irrevocably releases the Company and any subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acknowledging and agreeing to or
signing the Notice of

 

6

--------------------------------------------------------------------------------


 

Grant, Participant shall be deemed irrevocably to have waived his or her right
to pursue or seek remedy for any such claim or entitlement;

 

k.     In the event of termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive Performance Share
Units under the Plan and to vest in such Performance Share Units, if any, will
terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Agreement;

 

l.      The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and

 

m.    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

 

12.  Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.  Governing Law.  The Performance Share Unit Award Agreement is governed by
and is to be construed according to the laws of the State of New York that apply
to agreements made and performed in that state, without regard to its choice of
law provisions.  For purposes of litigating any dispute that arises under the
Performance Share Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New York, and agree that such
litigation will be conducted in the courts of New York County, New York, or the
federal courts for the United States for the Southern District of New York, and
no other courts, where the Performance Share Units are made and/or to be
performed.

 

14.  Partial Invalidity.  The invalidity or illegality of any provision of the
Agreement will be deemed not to affect the validity of any other provision.

 

15.  Section 409A Compliance.  This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations, rulings, or guidance provided thereunder.  Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code.  In no event may the Participant, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.  The Company
reserves the unilateral right to amend this Agreement upon written notice to the
Participant to prevent taxation under Code section 409A.

 

16.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Performance Share Units awarded under the Plan
or future Performance Share Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by

 

7

--------------------------------------------------------------------------------


 

the Company or another third party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

 

By:

 

 

 

Amy DiGeso

 

 

Executive Vice President,

 

 

Global Human Resources

 

8

--------------------------------------------------------------------------------


 

Schedule “A”

 

For Net Sales Cumulative Annual Growth Rate:

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*)%

 

(*)%

 

 

 

 

 

 

 

 

 

(*)%

 

(*)%

 

 

 

 

 

 

 

Threshold

 

(*)%

 

(*)%

 

 

For Net Earnings Per Share Cumulative Annual Growth Rate:

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*)%

 

(*)%

 

 

 

 

 

 

 

 

 

(*)%

 

(*)%

 

 

 

 

 

 

 

Threshold

 

(*)%

 

(*)%

 

 

For ROIC Cumulative Annual Growth Rate:

 

 

 

 

 

 

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

 

 

 

Maximum

 

(*)%

 

(*)%

 

 

 

 

 

 

 

 

 

(*)%

 

(*)%

 

 

 

 

 

 

 

Threshold

 

(*)%

 

(*)%

 

 

Payout amount for levels of Plan Achievement between the maximum and threshold
achievement shall be interpolated on a straight line basis (rounded up to the
nearest integer).  In no event shall the Participant receive a payout in excess
of (*)% of the Target Award for any component.  No payout shall be made in the
event of component Plan Achievement less than the threshold achievement. 
Notwithstanding anything to the contrary stated above, the Committee may reduce
the payment based on other factors at the discretion of the Committee unless a
Change of Control has occurred.

 

For purposes of this Performance Share Unit Award Agreement, “Net Sales” has the
meaning utilized by the Company in its consolidated financials in accordance
with generally accepted accounting principles as in effect on the first day of
the Award Period, excluding the impact of foreign currency fluctuations, 
“Earnings Per Share” means “diluted earnings per share” as utilized by the
Company in its consolidated financials and ROIC represents Return on Invested
Capital with invested capital defined as assets less liabilities (excluding
debt).  Actual payment of the Performance Share Units awarded will be determined
for each component in accordance with the table above.

 

9

--------------------------------------------------------------------------------


 

In measuring Plan Achievement, financial performance measures (e.g., “Earnings
Per Share”, “Net Sales” and “ROIC”) will be calculated without regard to the
following:

 

·      Changes in accounting principles (i.e., cumulative effect of GAAP
changes)

·      Extraordinary items as defined in accordance with US GAAP or which are
the result of a change in the law or the Company’s response thereto

·      Income/loss from discontinued operations and income/loss on sale of
discontinued operations

·      Non-recurring operating income/expenses (separately stated and disclosed
in the financial statements — e.g., restructuring charges, legal settlement
charges, goodwill write-off)

·      Impairment of intangibles

 

In calculating net sales during the Award Period, net sales in currencies other
than U.S. dollars shall be translated into U.S. dollars at the Company’s budget
exchange rate at the beginning of the Award Period.

 

Earnings Per Share will be calculated based on the weighted average number of
Shares outstanding as of the measurement date and will be adjusted to eliminate
the effect of material changes in the number or type of outstanding Shares due
to events such as:

 

·      Stock splits

·      Stock dividends

·      Recapitalizations

·      Acquisitions involving stock of the Company

 

No adjustment will be made for the impact of stock repurchases under any plans
approved by the Board.

 

10

--------------------------------------------------------------------------------


 

This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right to receive shares of
Class A Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject
to the terms of the Plan and the Performance Share Unit Award Agreement.  This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders.  This
Performance Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Performance Share Unit Award Agreement (the
“Agreement”) made part hereof.  The Agreement and Summary Plan Description are
being sent to you in a separate e-mail.  Please read these documents and keep
them for future reference.  The specific terms of your award are as follows:

 

Participant:

 

 

 

 

 

Employee Number:

 

 

 

 

 

Grant Date:

 

September 1, 2011

 

 

 

Award Period:

July 1, 2011 to June 30, 2014

 

 

 

Type of Award:

 

Stock Unit and Performance-Based Award (referred to herein as a “Performance
Share Unit”)

 

 

 

Target Award:

 

shares of Class A Common Stock.  See Schedule “A” to the Agreement for actual
payouts depending upon level of performance.

 

Plan Achievement goal at 100% for Award Period:

 

Net Sales Cumulative Annual Growth Rate

%

 

Earnings Per Share Cumulative Annual Growth Rate

%

 

ROIC Cumulative Annual Growth Rate

%

 

Questions regarding the award can be directed to Thomas Fellenbaum at (212)
572-3705 or Patricia Zakrzewski at (973) 492-3609.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: Thomas Fellenbaum

 

Any dividends earned on vested Shares, after applicable withholding, that are
held in an account for Participant at BNY Mellon Shareowner Services (or its
successor) engaged by The Estée Lauder Companies Inc. for the purposes of
holding the Shares for Participant upon vesting (the “Agent”), will be
automatically reinvested in accordance with Agent’s applicable procedures in
additional whole and fractional shares Company Class A Common Stock unless you
notify Patricia Zakrzewski or Thomas Fellenbaum in writing prior to the Vesting
Date set forth above that you do not wish to have your dividends reinvested.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

By

 

 

Date

 

 

Enclosure:  Performance Share Unit Fact Sheet

 

11

--------------------------------------------------------------------------------